 


109 HR 2624 IH: To suspend temporarily the duty on certain items and to reduce temporarily the duty on certain items.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2624 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Boehner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain items and to reduce temporarily the duty on certain items. 
 
 
1.Suspension of duty on certain items 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings: 
 
 
 
9902.05.70Front panels for cathode-ray television picture tubes with a viewable diagonal measurement of 80.01 cm, an outer panel radius of less than 500 cm, and an aspect ratio of 4:3 (provided for in subheading 7011.20.80)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.71Front panels for cathode-ray television picture tubes with a viewable diagonal measurement of 90.17 cm, an outer panel radius of less than 500 cm, and an aspect ratio of 4:3 (provided for in subheading 7011.20.80). FreeNo changeNo changeOn or before 12/31/2009 
9902.05.72Front panels for cathode-ray television picture tubes with a viewable diagonal measurement of 76.00 cm, an outer panel radius of greater than 500 cm, and an aspect ratio of 16:9 (provided for in subheading 7011.20.80)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.73Front panels for cathode-ray television picture tubes with a viewable diagonal measurement of 85.50 cm, an outer panel radius of greater than 500 cm, and an aspect ratio of 16:9 (provided for in subheading 7011.20.80). FreeNo changeNo changeOn or before 12/31/2009 
9902.05.7432V funnel for use with curved screen panels (provided for in subheading 7011.20.10)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.7532V funnel for use with Pure Flat (PF) panels (provided for in subheading 7011.20.10)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.76Funnels for cathode-ray television picture tubes with an outside diagonal measurement of 94.12 cm and an aspect ratio of 4:3. (provided for in subheading 7011.20.10)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.77Funnels for cathode-ray television picture tubes with an outside diagonal measurement of 80.87 cm and an aspect ratio of 16:9. (provided for in subheading 7011.20.10). FreeNo changeNo changeOn or before 12/31/2009 
9902.05.78Funnels for cathode-ray television picture tubes with an outside diagonal measurement of 91.50 cm and an aspect ratio of 16:9. (provided for in subheading 7011.20.10)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.79Pre-assembled glass envelopes consisting of a panel with a viewable diagonal measurement of 21 cm or less, funnel and neck for projection cathode-ray television picture tubes (provided for in subheading 7011.20.80). FreeNo changeNo changeOn or before 12/31/2009 
9902.05.80Aperture masks made from aluminum-killed, open-coil annealed steel for color picture tubes (provided for in subheading 8540.91.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.81Three-beam electron guns for cathode ray tubes (provided for in subheading 8540.91.50). FreeNo changeNo changeOn or before 12/31/2009 
9902.05.82One-beam electron guns for projection cathode-ray tubes (provided for in subheading 8540.91.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.05.83Aperture masks made from an alloy of iron and nickel (FeNi 36) for color picture tubes. (provided for in subheading 8540.91.50)FreeNo changeNo changeOn or before 12/31/2009 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
2.Reduction of duty on certain items 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.94Front panels for cathode-ray television picture tubes with a viewable diagonal measurement of 80.03 cm, an outer panel radius of greater than 500 cm, and an aspect ratio of 4:3 (provided for in subheading 7011.20.80.30)3.0%No changeNo changeOn or before 12/31/2009 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
